Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 8, 10, 11 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perego et al. (US Pub. 2004/0221106) in view of Ware et al. (US Pub. 2010/0180143).
Regarding independent claims 2, 10 and 17, Perego discloses an integrated circuit (IC) memory device, comprising: 
a command interface to receive memory access commands from a memory controller (Fig.18: Control Device 358), the memory access commands to include a read command that specifies a read operation; a data interface to output read data, associated with the read command, during the read operation (Fig.18 and [0101]: Memory device 337 further comprises an array of storage cells, collectively referred to as the memory array 359. The memory array stores or retrieves data information associated with a particular address provided as part of a write or read command. The memory device 337 has a maximum device data path width equivalent to the number of data pins provided on the memory device's package. The memory array 359 has a maximum array access width defined as the largest number of bits which can be accessed in a single array transfer operation).
However, Perego does not specifically teach a circuit to perform a calibration operation, associated with the read operation, during an intervening time between receipt of the read command and the associated output of the read data.
Ware teaches a circuit to perform a calibration operation, associated with the read operation, during an intervening time between receipt of the read command and the associated output of the read data (claim 4: wherein the control logic is configured to recognize one or more calibration symbols in an incoming symbol stream during a read operation and output the signal to adjust the at least one clock based on each recognized calibration symbols.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate techniques for improved timing control of memory devices, as taught by Ware into the upgradable memory system with reconfigurable interconnect of Perego because it would be desirable to provide a technique for improved timing control of memory devices.
Regarding claim 3, Ware teaches a flash memory core to store the read data (Fig.1 and [0002]: FIG. 1 shows an example of a prior art memory system 10. In this example, the system resides on a computer motherboard or backplane 12. The system includes a plurality of female electrical connectors 13, which accept memory modules 14 (only one of which is shown here). Each memory module contains a plurality of memory devices 16, typically packaged as discrete integrated circuits (ICs). Memory devices 16 are usually some type of read/write memory, such as RAMs, DRAMs, flash, SRAM, and many other types. ROM devices might also be used).
Regarding claim 8, Ware teaches wherein the command interface is to receive a command that specifies the calibration operation ([0100]: The state register in this example is programmable by a memory controller (not shown), through a request/command interface (not shown). Many types of memory use a request/command interface to issue read or write cycles, perform device initialization, perform control register reads or writes, or issue other commands such as array refresh, I/O calibration, or power management commands).
Regarding claim 11, Ware teaches wherein the receiving, via a command interface, memory access commands from a memory controller comprises: receiving memory access commands in accordance with a non-volatile memory protocol (Fig.18 and [0101]: Memory device 337 further comprises an array of storage cells, collectively referred to as the memory array 359. The memory array stores or retrieves data information associated with a particular address provided as part of a write or read command. The memory device 337 has a maximum device data path width equivalent to the number of data pins provided on the memory device's package. The memory array 359 has a maximum array access width defined as the largest number of bits which can be accessed in a single array transfer operation).
Regarding claim 18, Ware teaches wherein the core is a flash memory core to store the read data (Fig.1 and [0002]: FIG. 1 shows an example of a prior art memory system 10. In this example, the system resides on a computer motherboard or backplane 12. The system includes a plurality of female electrical connectors 13, which accept memory modules 14 (only one of which is shown here). Each memory module contains a plurality of memory devices 16, typically packaged as discrete integrated circuits (ICs). Memory devices 16 are usually some type of read/write memory, such as RAMs, DRAMs, flash, SRAM, and many other types. ROM devices might also be used). 
Regarding claim 19, Ware teaches wherein the memory core is selected from the group consisting of NAND Flash, NOR Flash, Phase Change Memory and resistance change memory (Fig.1 and [0002]: FIG. 1 shows an example of a prior art memory system 10. In this example, the system resides on a computer motherboard or backplane 12. The system includes a plurality of female electrical connectors 13, which accept memory modules 14 (only one of which is shown here). Each memory module contains a plurality of memory devices 16, typically packaged as discrete integrated circuits (ICs). Memory devices 16 are usually some type of read/write memory, such as RAMs, DRAMs, flash, SRAM, and many other types. ROM devices might also be used).
Regarding claim 20, Ware teaches wherein the command interface is to receive a command that specifies the calibration operation ([0100]: The state register in this example is programmable by a memory controller (not shown), through a request/command interface (not shown). Many types of memory use a request/command interface to issue read or write cycles, perform device initialization, perform control register reads or writes, or issue other commands such as array refresh, I/O calibration, or power management commands).

Allowable Subject Matter
Claims 4-7, 9, 12-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 02/23/2022 have been fully considered but they are not persuasive.

1st Point of Argument
Regarding Applicant’s remarks on pages 6-7, the applicants argue that the combination of Perego and Ware fails to disclose all of the claimed features of claim 2.
In response, a preamble ("an integrated circuit (IC) memory device …" in claim 2 is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481(CCPA 1951).
Thus, Perego clearly discloses an integrated circuit (IC) memory device, comprising: 
a command interface to receive memory access commands from a memory controller (Fig.18: Control Device 358), the memory access commands to include a read command that specifies a read operation; a data interface to output read data, associated with the read command, during the read operation (Fig.18 and [0101]: Memory device 337 further comprises an array of storage cells, collectively referred to as the memory array 359. The memory array stores or retrieves data information associated with a particular address provided as part of a write or read command. The memory device 337 has a maximum device data path width equivalent to the number of data pins provided on the memory device's package. The memory array 359 has a maximum array access width defined as the largest number of bits which can be accessed in a single array transfer operation).
However, Perego does not specifically teach a circuit to perform a calibration operation, associated with the read operation, during an intervening time between receipt of the read command and the associated output of the read data.
Ware teaches a circuit to perform a calibration operation, associated with the read operation, during an intervening time between receipt of the read command and the associated output of the read data (claim 4: wherein the control logic is configured to recognize one or more calibration symbols in an incoming symbol stream during a read operation and output the signal to adjust the at least one clock based on each recognized calibration symbols.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate techniques for improved timing control of memory devices, as taught by Ware into the upgradable memory system with reconfigurable interconnect of Perego because it would be desirable to provide a technique for improved timing control of memory devices

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135